DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-22,24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2007/0009768) in view of Kato (US 2008/0026256).
With regard to claims 1-3, 5-6, 8-9, 12-14, 17-18 and 27, Takeda et al. disclose a magnetic recording tape medium having a substrate (12), intermediate layer (14), a magnetic recording layer (16) and a backlayer (18), which correspond to the claimed base layer, ground layer, magnetic layer and back layer, respectively.  The reference discloses suitable thickness ranges for each of the layers with minimum preferred thickness values of 2 µm for the substrate, 40 nm for the magnetic recording layer, 0.1 µm for the intermediate layer and 0.2 µm for the back layer (see para [0024]-[0028]).  Thus, a minimum total thickness of 2.34 µm is within the scope of Takeda’s disclosure and reads on the claimed value of “Equal to or less than 5.3 µm.”  The reference is silent with regard to the claimed ‘difference between a maximum and a minimum of viscosity term E”’ as measured at the specific conditions claimed.  However, it is noted that Takeda et al. disclose the use of PEN for the substrate (see para [0030] and [0032]) as well as the use of PET (para [0030]).  In addition, the reference teaches the use of polyurethane having glass transition temperature in the range of preferably 0-100 degree C (see para [0086]-[0088], [0092], and [0095]).
Kato teaches the importance of thermal dimensional stability and storage stability characteristics in magnetic recording tape media (see para [0010]-[0018]).  The reference teaches that it was known in the art to adjust the glass transition temperature (Tg) of the binder used in tape media in order to stabilize storage characteristics (See para [0018]). Both viscosity and elasticity are properties that fall within the meaning of “thermal dimensional stability and storage stability” taught by Kato.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to minimize the variation in elasticity and viscosity of Takeda’s tape medium across a broad temperature range representing both operating and storage temperature conditions in order to provide optimal thermal dimensional stability and storage stability as suggested by Kato.  It is noted that there is a reasonable expectation of success in achieving the claimed parameters in view of the fact that Takeda uses the same polymers as disclosed in the present application as being used to achieve the claimed E” and E’ properties.  Paragraph [0017] of the present specification notes that PEN is a suitable substrate material for meeting the desired E” values.  In addition, paragraph [0120] and [0122] teach that the claimed E” and E’ values are varied by adjusting the materials used for the base, ground, magnetic and back layers and that adjusting the Tg of the polymers used for these layers is used to achieve the claimed ranges. Polyurethane with a Tg in the range of 10-140 degree C is disclosed in para [0122] of the present specification as being a suitable choice.  Takeda discloses the use of a PEN substrate having a thickness comparable to that claimed and a binder material for the other layers that is formed from a polyurethane with a Tg that overlaps the range.
With regard to claims 4 and 7, the present disclosure teaches that the use of a base layer of PET, PEN or PEEK provides the claimed viscosity profiles:
[0121] 
For example, by using PEN, PET, or PEEK as the material for forming the base layer, the viscosity term E" and the elasticity term E' can be adjusted, and, for example, the differences between the maximum and the minimum of each of the viscosity term E" and the elasticity term E' in the temperature range of 0°C to 80°C can be brought into the above-mentioned numerical value ranges. In addition, by the selection of these resins, the shape of the graph obtained by plotting the viscosity term E" against temperature variation can be modified. 

Thus, the substrate layer taught by Takeda formed from either PET or PEN would be expected 

to necessarily exhibit the claimed viscosity profile in the range of 0-80 degree C. The same 

materials would be expected to exhibit the same properties in this instance.

	With regard to claim 15, Takeda does not disclose a specific tape length. However, the reference does teach that increasing tape length is desirable in order to maximize data storage (See para [0009]). Optimization of tape length would have been obvious to one of ordinary skill in the art in order to maximize data storage.
	
	With regard to claim 16, see para [0127]-[0128]

	With regard to claims 19-20, see Example para [0133].

With regard to claim 21, Takeda et al. does not specifically disclose the in plane coercivity of the tape taught therein. However, the reference discloses an example wherein the recording medium has a coercivity in the longitudinal direction of 2400 Oe and teaches a broader range of suitable coercivities that overlaps the claimed value of 2000 Oe (see para [0033], [0145]). It would have been obvious to one of ordinary skill in the art to choose any value from within the disclosed range including values of less than 2000 Oe.
Claim 22 is met by the foregoing combination of references because Takeda teaches substantially the same structure as claimed and therefore, would be expected to be capable of being recording in the claimed manner.
With regard to claim 24, see para [0044].
With regard to claims 28-29, Takeda does not specifically disclose the claimed cartridge.  However, as noted by Kato, conventional magnetic recording tape storage technology is known to be housed in a “cartridge” structure and necessarily includes the claimed communication and control sections for read/write operations and adjustment of tape tension (See para [0012]-[0013],[0037],[0144].  Thus, it would have been obvious to use the storage tape disclosed by Takeda in such a structure.

Claim(s) 10-11 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2007/0009768) in view of Kato (US 2008/0026256), as set forth above, and further in view of Bradshaw (US 2021/0082462).
Takeda et al. in view of Kato teaches all of the features of claims 10-11 except for the difference between the maximum and minimum elasticity term E’ in a temperature range of 0-80 degree C.
Bradshaw teaches that it was known in the art to use a PEEK substrate material in a conventional magnetic recording tape medium in order to provide improved dimensional stability including tensile storage (E’) modulus, elasticity, stable creep and recovery for the storage and operating temperatures between 0 and 60 degree C (See para [0080]-[0086]).
Thus, it would have been obvious to one of ordinary skill in the art to modify the tape medium taught by Takeda et al. to include a PEEK substrate material in order to further optimize dimensional stability including elasticity as claimed.  It is noted that the present specification states that the claimed E’ and E’ elasticity and viscosity values can be achieved using PEEK as a substrate (See para [0019]).  
With regard to claim 23, Takeda et al. fails to disclose a magnetic powder aspect ratio in the claimed range.  However, Bradshaw teaches….
	With regard to claims 25-26, Takeda in view of Kato fails to disclose the claimed average particle volumes.  Bradshaw teaches that it was known in the magnetic recording tape art to use Co-containing spinel ferrite particles with an average particle volume of as low as 1000 cu. nm (see para [0218]).  It would have been obvious to one of ordinary skill in the art to look to the related prior art to determine suitable average particle volumes for the Co-containing ferrite taught by Takeda.  Choice of any value within the range disclosed by Bradshaw would have been obvious in view of the apparent suitability of all values within the range.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2007/0009768) in view of Kato (US 2008/0026256), as set forth above, and further in view of Takahashi et al. (US 2003/0215670)
Takeda et al. in view of Kato teaches all of the features of the claim except for the magnetic powder aspect ratio of 1-3.5.  Takeda discloses a preferred average tabular diameter ratio of 5-15 for the magnetic powder (para [0045]).
Takahashi et al. teaches that an aspect ratio (ie., average tabular diameter ratio) is desirably in the range of 1-15 in a magnetic recording tape medium (See par [0058]).  The reference teaches that lower value within the range yield an advantageous packing property.  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reduce the aspect ratio of tabular magnetic particles as used in Takeda et al. to be within the range of 1-7 as suggested by Takahashi in order to improve particle packing characteristics.  

Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
Applicant argues that the data set forth in Table 1 of the specification “demonstrates that maintaining good reproduction/recording characteristics while having a small overall thickness of the magnetic recording medium can be attributed to, for example, a difference between a maximum and a minimum of a viscosity term E” in a temperature range of 0°C to 80°C as embodied by the claimed invention (e.g., equal to or less than 0.18 GPa).” 
	The data set forth in Applicant’s disclosure has been fully considered but is not commensurate in scope with the invention as claimed.  While values of “difference between maximum and minimum of viscosity term E” in the range of 0-80 degree C appear to be associated with higher scores in the evaluation result of whole length reproduction after long-term preservation, the values shown are limited to the range between a minimum of 0.10 to a maximum of 0.17.  There is no data shown representing the claimed endpoint of 0.18 GPa; nor is there data for values less than 0.10 which fall within the scope of the claimed range.  Furthermore, the data is all limited to the use of base layers comprising PET, PEN or PEEK.  There is insufficient evidence to establish that an unexpected improvement is seen with any base material having the claimed difference between maximum and minimum E” at the claimed conditions.  An amendment to claim 1 to change the range of “equal to or less than 0.18 GPa” to 0.10 to 0.17 GPa and limit the base material to comprise PET, PEN or PEEK would be sufficient to overcome the art of record and establish the presence of unexpected results commensurate in scope with the claims.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/               Primary Examiner, Art Unit 1785